Hononbla Oaa. H. Sheppard
Comptroller of Publio Aooountr
Austin, 'Tam
                                                                     ;u
                                                                          426


Honorablb Gborgo RI Shoppad,           Pago 2.



         Rogulu Soaaion,   ~rortdlag ror brrtala rapott
         to bo zadb by thr lrroutora  and adnlnlatrato?a
         oi or8at.a  ot dooodontr, and prorldhg    that tha
         clrrka of Probate and County Courts shall fur-
         niah oartafn information relating   to lc ta teaor
         dooodmtr  to the comptrollsr         of Publio hooouata,
         ror the purpose or rnablln(l        him to 4rttrmlnr the
         Inheritwar   tu  liability        of such aa estatel  nnd
         dealasring aa rmugoxmy.
              Ir Soatlon 1 of Boume Bill 379 thr dracrlptlon          oon-
talned     la tha gaptlon la repwtod as followar
               9aotlon    1. That Art1010 7076, Rotiaad clrll
         Statutsa,  faxas,  1925, Ti81.1 Taxe,s au4 Taxation,
         se  atasnded by Saotlun 9 or sbatlon 2lb) or Senate
         all1 No. 112, Chapter 192, AoDs, 1933, Sorty-third
         Lsglalatura,  rtrgulu   Sea~ion,   as amen404 by Soa-
         tlon 5, Rowe IS111 No. 990, Chapter 13, Aor; 1939,
         Forty-sixth  Le~lalature,    Regular Roadon, bo an4
         thr mm la herrby emended to mad aa followa~
               “Artlola   7076.   . .I”.
           To raellltato  aa uadrratandlng of the problem ln-
rol+od in ymr request we aumaarlze below thr legialatlta
history ot the various   aots pertinent   to your lnqulw to-
gmthar with a skdch or the contents theroot!
         rsrla~~a  rtlclo   7076. m.c.S.r     ~8 enaoted in the
                     i 1925 this Artlolc     oontalned nenly
         a &ort protlalon    oonferrlng     authority  to lnetl-
         tote sulta ror pmlltlea      arising    out 0r riola-
         tloaa or the tax atatutoa uron tha Attornrr hn-
         oral ana ii&w     the venue or luah sulta.
               (1) In 1933 this artlclo   uaa awndrd by
                          or 3enate is111 W2, Chapter
               v , rrotm 0r the kogular Sasalon or the
              .Fortpthird    Legislature  to iaolu4a 4r
               tellod prorlalona aatadlahlng     a meoh-
               lnlu   ror the oollertloa  of delinquent
               State Saxoa by thr State Tax Hoar4.
                                                                             427




    Iionorablr   oeorco R. Sheppard, Paga 3.



                 (2) Prior           to thq passago ot tioouroBill
                 :;;,:79, mtlolr            7076 stood as 1nUloatul



          glalrtura            loroapllahod,      Inter   alla,   two t-8:
                 (ljbfh;tion          1 thrrror amen3ed Artlal.
                                   ndloated aboro.



                 In inhwitanoa    tax matters to thr camp
                 troller or Publio nooounta and rixed a
                 pmalt~ ior rrtiaal    to oooply wlth this
                 requlronant. This rjeotlon has bban liatrd
                 br the publlahrra   a8 Artlola 107a or Yea-
                 non’s          mnotatrd       Fenal   Coda.



         sixth Loglalatum   amondod &motion 9 or hotion    2 (b
         ot thr 1933 hot by making alight alterationa   ln tha
         wording thmreor and by providing that thr oOst of
         the lnhmrltanor tax rrporta to be aubrittrd by oounty
         alrrka bo tax.4 as par$ of thr ooata oi the probato
         oourt. This hot In no way rrrerred  to or airooted
         nrtlolr 7076. After this aamdaent the law ralatlte
         to lnhrrltanoo  tax rqorta  remlard statlo until the
         paaoage or Rooar Bill 379.




         above, but the 804~ or thr Ao t lr r 00tattiosub-
         alasion ot’ iiIbrltanc0 trx reports by r@qtiria(
         that lxaoutora and a4mialatntora    aubalt outala




i
Zoaorable   Ooorqr !I. Shoppar&, Page b*



       raporta to the county olarka       ld by romaatln~
       In a rllghtlJ    altorad rorr the prootialonr or thr
       1333 Aot and its 1939 amoadmnt rolatl+o         to the
       rorwardlng    of reports    to thr Coaptrollarr  Thla
       *ot in no way rerera to ot ~nrolraa oolIaoUoa8
       0r drllnquant tuos or parultlaa of the trpe
       oovrrod by Article       7076.
             fhua 16 mill be looa t&t   Zfooao is111 379 purport*
to .awua Artiole 7076 as aRetided b abetion 9 or Sub-aao-
tloa 2(b) or a 1933 hot and 8a at8 in lmmdr dby a 1939 Lot,
whrraqa In raot Artlalr 7076 was woadod by oeotloa 1 ot
the 15133 Aot an4 was oorrr-aaiondbd id 1939. Yorootu, al-
tho     the aubfaot 4erU with in Rousa 31lJ. 379 la lntiroly
loreT &a to the ruttarr harotoloro tra,ated la rrtlslo       7076,
the subject of this Pill la ldantlo.al     with that   oontrinrd
in 3actlon 9 or ::ub-aootloni(b)    or the 1933 rot lnU In the
oltad 1939 Aot. In this SSSaSlOUS altuation       you a8k that
we aaosrtoln    the validity and Hreot   or Ilou     8111 379.
             Although wo hwr iooa4 no drolalon Oi a Tuaa
court ooraring      a altuatlon or thla kind, wo tee1 that  the
prinolplra    heratororw rmouuoad by our oourte, wbUP eou 1~4
with 4oalalona b-06 other jurlaUlotiona,      arrord l lolut Pon
to this    groblam.
            sootion   35 or hrtiela     sxx   0r   our Coaatltutioa
provfdbai
             *IJo bill,  (OXOOptigw~81 SPprOpri~tlOn      bills,
       rbloh mar lmbraoo the r r r lo ua  lubJoat8 and aooounta
       ror and oa loaount ot whloh moneys a r l    opproprlatrdf
       shall oontaln non thla one lubJoot wbioh shall be
       lxpraaabd In lta title.     But ii aat rubjeot shall bo
       ambftoe4   in an sot, whloh shall not br 8xpnaaod in
       the title,    ruoh rat shall bo mid onlr as to lo muoh
       thuaof,    as shall not be 83 lx P ~Wa d~*
            In iingllah   k yoottlah    American Sort afionomblr        ooorgo LI. Shoppud,       Fwgo 5.



                 *Th* objoot        ot the raqoMm8at    t&t   tho sub-
     joot of u rot .hould bo .t.to& la it8 tit10 18
     rim ly to dlrrot mttontlon to the rubjrot to b.
     le&l.684   UQOU.~

                 Other oourh. in thl. Gtuto hrto b4olar.d          that   the
purporr or 8 08ptlon la to n0tlrr all ooa08rn0d or the 800pr
of thr .ot st.plo. v. llirby Potrolou Corn re 250 0.g.293,
thrt the titl.    .hopl4 b. .rrfTlolont to .dr r 6. the l~gl,l~tur.,
l8 well l8 w      other reador,   OS tha contoatr or tho aot Booth
v.  Beard  or Mu0di0n,      70 u* II. {id) 350 (dlrri~rod), t&at
the oaptlon rhopld aamo the purpor.r of tha sot, Lldrlbgo v.
Jlldridgr,  259 5.W. 209, latl that u 08ptlon mat      dlr8ot eaten-
tlon to tho rubJ.ot matter of thm .ot Prorldonoe lrrhlngton
1n~ura.o. Cmpany vm L.ry, 169 8.N. 1635, nronod on other
groundl,   222 9.V. 216. tlnall~,     in doteraining the .ufrlolono~
ot a orptlon our oourt. h.ro 88ld th.t my doubt. 111 bo
reaolrod in taror or the nll8lty         oi tho at&&o.    39 Pat.
Jur. I 36 rnd OIBOI oitod thorola.
            Ia Yt.to v* Cro.8, 29 S. S. 527 (Ff.Pa.1,  an sot
br ltr torma   uaon4.d and noruotod Seotlon 2 ot Clmptor
112 ot the vort Vir&lnl. codr ml mube no mention or SOo-
tlon 11 of tho 8.mo Chrptbr.   938 8ubjoot sutter of tho
sot war for&n     to Ybotloo 2 but uanr blos8ly rolatod to
Jeotiun 11. Xn holding thut tha act aotually    rmondod Sea-
tlon 11 and in no uay 8ftmot.d mation 2 the Court &.A:
          'A8        to   b9, Aot. 1697, it lppoarr
                          ohaptar
     to P. to               to rem to th. r80t thrt
                     be IsportMt
     it 8aml. aad rr-.aaote   rootlo. 2 of ohaptrr  112
     of thr coil. inntoad of 8ootlon 11. Thl. mlanmdag
     or the ..odon lr olorloil error. b* look 8t the
     lnt.nt of tho lo irl.ture in . glt8o sot a8 wo
     do thr mot ot pr f veto part188    in 8 &rod. 'WI look
     lt tho l&Bl.tiOB      in thi8 mot, and W. MO 91dIk4
     that it relater   to rortlon    11 of the Oodo or 1891,
     and ha8 not tha rdnta8t r8rerrno8        to cho matter
     or .wloa    2. iv. IO. that    thr lntrnt ~88 to 18glr-
     iat. UpOU thm 8UbjOOCOt lp.Oiil   JUd6.8, .Ot UpO.
     tho rubjoot 0r tie  juri.dlotlon or olmuit oourt8,
     wbioh 1. the rubbjmt ot .ootlos  2. Ph. 1o~lrlrturo
     did not lntond to rip8 out that important sootloa
     2.     It   bar merely orrml ln glvlng          thr numbrr at the
                                                                    :
                                                                            43q




I   Hononbl.     ooor(l.   n. &hrpp.rd,   P.go 6.



          rootlO. lntandod 60 ba 88trA on. 'Chat would be
          i8l.m d.nOB.tr.tiO, tml.. d.morlptlon, whioh
          la alway. rojeotod rhoa other uttor of thm
          lot or drod or other lartrumant rpmkr tho
          roe1 purport. Thr aot ettootr  reotfoa 11, not
          rootloa 2, 0r ohmptrr ll2.9
                Ia Lowell v* w..blngton Qouutf Ky. co., 37 AU.
    869, .a mot w.. puwed to .ttonA tho tla. ror tho loamtlon
    MA oon.trUotlon Of ‘tho W..hln&oa CoU.tr K.ilr.aA cO8lpaly,
    lnoorgorutad undsr oheptw tltt;l-tour     of the %i+sta   Lot8
    or s’1ght.e. Ii\mdred and xlnoty Thr.V.    Aota.11~ the wall-
    ray Ooap8a~ had boon laoorpontod      uador Ohaptor 454 of ah.
    1893 Aotm. In holdlag that the error     r0u.M be tUrnregarded
    and that aho .trtut.woulA     be read .B it It ac1uallf   re-
    Perred to the oorroot Chapter     thr oourt mold:
                 “It  ~111 br notlood that t IOa0t 0r 1895
          rorsrr to chr orlglarl      ohmgtsr to ohaptor Sk,
          whoa it mhould h8ro boma 454. 8 l.ptor 51 Wm.
          u4 mot la rogsrd to laroen7.      t3u c tho aot ox-
          toad8 the tlm8 for tho cOn8truo       ilon or tho
           'aarhlngtoa County a.11ro.d Co. my         lnoorpo-
          -ted    1B 1893. The 001~BOO     Of .noorpor8tloa
          of the narhlngtoa County RallrO td Coapra~ la
          that par vaa by ohaptrr 454. T m lattor oat
          ldeatlrlos    the rallro.d,   00 IWJE .ae; an4 it
          would bo puerile    to hold t&t,      mcauao 0r
          th. 8i6t.k.a    aU8kb.r Of the oh.p ier, th. 1at.r
          aot did not apply to the origin 11 charter of
          1893.”
                Slailsr     oorreetion.    hato broa MAO 4th respoot
    to error.   ooourrlng la the tltla         of a bill, .mpoolall~   in
    sltuatloar   whtr. tha 8181. oontalam sorroct a. ml1 aa in-
    oorroat r~rersaoer        to the subJ.ot MA objaot of.#o rat.
    In .uch sltuatlonm tho aourta in obher Jurirdlotionm have
    held with unlfornlt~         that th. lacorrsot portion of the
    tit10 muy b0 dlsrogaraod          a. rur9llu8a6v proribod tbo cor-
    roct portlon8,      lt..dlng    by th8a8olv.r    &ltr am lo aotloe
    of the aaturo and loopo of tho .ot, do rollow Png 888e8,
    aaoh from a Jurlmdletlon 9omromsin~oomtitutioaal
    viaion   tirtt&lIy       lbmtloal-with     thorm ia Texam, &&at*
                                                                   431



BOnOmblo Ooorgo 8. shoppara,       Pa&o 7



ah18 prlariplmc
             In Poop10 vm Poaaun 110 S.t. 894 (Ill.)         the
loglmlmturo prroa a bill ontitled          “Aa lot to amoad
8ootion 7 0t chapter    37 0r an 806 riIiB6 the toam8
or holding oourt i8 the rovornl ~udlolml olroultr           or
tho rtatm of Illloolr,     lxolrulro   or cook oouatr, ap-
proved Juw 11, 1897, and la tom.           July 1, 1697.”
hotuallr   the lot in quoatlon ~88 not lub-dlrlA8d lnta
ohaptorm and ror thlm roamon       the tltlo   we8 attaokod
am la8uttlolont    ln~~aioloadlaa. In upholdlos tho our-
rloloaoy   or the tltla the aourt aald~

           *It 18 00nt0nd04 thut the tit1a to this
     806 purported to amend a part of (L chapter
     which did not ax186 in tho aot, and that tho
     mot ltme~f did mot idontir~ any portion or 8n
     brirtlng not and wao therororo Invalid.             The
     title   of the lot doe8 not purport to quotr thr
     title of the p~tloum           mot, thou&b it door ro-
     tor oorreatly       to  ah. 806 or 1897 by it.      rub-
     jmot arid the dato of It8 approval.           It reform
     to ahpter 37 when thrro ir no ohmptor 37 10
     tho Rot. l%o oml8sloa or tho words ‘or ohaptor
     3~loator       a oormot roformnor to tho sot la-
     tandod to be lno mlo d.        The rulo for the yldanoo
     of oourtr in ruoh a omme la to aroortalo             tho
     lntoatlon      of UN .Loglalatum,        and not It8 air-
     takos llthor 88 to lar or ractr. *ho oalr quor-
     tlon 18, baa tho Lo$lrlsturo            exprmrred ltr pur-
     porr lntmlllgontlft         It it ham, the lo t1 8    WI4
     and mum6 bo uphold. Pattoa f. People, 229 Ill.
512, 62 N. 8. 386; People v* Vaa Beter,             248
Ill. 136, 93 111.E. 725. fa the latter          0860 tho
     amoadatory lotmm oatltla4             *An lot to mead the
     Crlainal      Code,’ whllo tho aot rough8 to bo amond-
     04 warn catltlod       *An act to rctlso tho Law la ro-
     latloa to orleiaal         J~rls9r~d.n00,~    oto., MA tho
     ameadatory 806 rar ru8talnmd. In Otlr T. Pooplo,
     196 111. 542, 63 n. z. 1053, aho tit18 WM,

                                                              i
                                                                  432

Baaorablo      -org.     8. Slloppard,      Peg8 8



              ‘AA r o tto SaOAd lrtlole 6, rrotloa 202,
            or aa act  latltlod *aa lot to establlah laa
            malntala  a rr8t.a 0r free mhool8’.
            Thor8 war no lootloa 202 la thr latter          eat,
     that aumbrr hrrla( bwa girra to rrotlon 1 of artiolo
     6 of the lot to rrtabllrh       and arilataln a aptor ot
     ir8e achoolr,     la a prlvato publioatloA      la genotal
     ~80 throughout     thr rtato, known an ‘Starr & Curtla*
     AnaOtetaa st4tUtOs.'     The  LSg i8iStU?8    WS8ltia OAtl?
     nlrlea   tharcby to rrfrr to thr arotloa aa lrotloa
     202. It wae hold that     the amber '202 Qnlght bo rm-
     garded as 8utplu8ag8 ia dot8rmiAiAg whether thm
     amoAdatOq sot was in foroe.         So here,   thr word8
     'of chapter If,‘,     whloh lrldantly     rarerrab to tha
     ohapter iA 8urd*r Statutea upoa tho subjrrt of oourte),
     must be rejootsd. My so doing the title           rafwa to
     SeOtiOA 7 of SA aot sirlag       the terma ot holdi-        oourt
     in the seroral judlolal      olroultn,    approtoa Juno 11,
     1897. Thla fully dasorlb88 the sot by lta lubjoot
     and the datr    oi lta lpproral,aad       leavrs AO doubt
     of the lnteatlon     of thr kgi8latur8.       The objratloa
     to th8 mtatuta oannot be l      uetelzed.m
              In State    ?.         96 Pao. 1017 (Zaah.), aa
                               Yarmaater,
lttaok :~a8 aad   upoa *A (rot entitlea *An act amaadlag 8a
aot lntltled,   *Aa lot to amand 8eotloa   3 oi ohaptor 83 of
the laws of 1697 relating    to rateaua and taxa,tloa’w.  The
;:zoz;he      oaptloa aad lta raault are thur dlroursed br

            "If it la neornsary to pw rtrlot rigard to
     everything    OoAtaiAed la thla title,     thaa lt 1s alag-
     ularly latoltea.    kerrron     to obapter 83, p. 221,
     ot the mua or 1897, to uhloh the title          rater8 a8 thr
     16~ amended by thk sot, a;4010804 that it trrata or
     momaonta and notlora upon rialng olalma. It lr mud-
     fast that the ?ateroaoo to the foc#r         8tatute   18 a
     pura   error, a~ the two aotm rulata to aobjaata en-
     tlrolr   reparat~ and dlrtiaot.    The title    boo@, how-
     ever,   rurther stat. the lubjaat a8 *relatlna        to
     retsitue and tarcltloa * and the body of the lbt
     olearly   and ruoolnatb   treats of that aubJ*ot alone.
Xoaorable Goorue~H.     Sheppard, Pago 9.



      The rub~aot of lxsmptloa frca taxation    treated
      la the body of the sot 18 lnoluded la thr @aoral
      rubjrot Sp~OiriOd la the title.  Ife think th o lrro-
      neou8 rrfereaor to the tomar rtatuto mu88 be trrat-
      ld as more rUrp1uaag8, sad, lmaauoh 84 without that
      part of t ho tltlotherr    lr a olrarlr   atatrd and single
      aubjrot whloh 18 iollow4C by a olear treatnaat of
      th a l tubjeat la the sot llarlf,    the statute beeomea
      an ladrpeadeat    oae and has ths erreot of SJMdlIIg
      any lrlrtlng   atatuto  upon the SubJeot an& of aw-
      peallrq by lapllaatloh     8Ay prarloualy   orlsting   pro-
      rlaloa8   iA 00nril08 with   it. we thorefon hold that
      the sot la not iarelld     by reason of lte    tltlr.*

            Psrhapm mO*t 010801y related   to the instant qurstlon
is the sltuatloa   preaeated la ni8ooAala River ImprOtemeat Corn-
pany t. Pier, 118 N.W. 857 (ala.).     IA UPholdlag the ruffi-
clenop of the oaptloa ot aa sot entitled     .An rot to anond
oh3pter 171 of thw Privets    and Looal Laws or 1866 lntltlod
*AA Aot to lAoorporate ths iTl8oonaln nltor fmprotemat Com-
pany And to aarad ohapter 296 of thr Law8 of 1876 as8Adato~
thereof * w, the oourt aalbl

             Whaptor 171, p. 343 Frlr. & Loo. Laws 1866,
      18 not eatltlrd,     'Aa sot to hoor:orate       the %lr-
      oonela River Isproteasat      Conpray,* 3008 not to-
      late to that subject at all, but 18 an sot to
      nuthorim the town of Qrlngfleld,           Dana County,
      :Jla., to ratablleh    and maintaia a hlFJJ aohool.
      Chapter 298, p. 644, 0t th8 La338 of 1876, oom-
      talaa in Its title     the same erroaeous rerrroaosr
      t0 Ohapter 171 Of th8 Frirate        Snb LOOS1 IAwR Of
      1~68, but also purports      to amend ohapter 171
      p. 313, of thr Prlrate and Loos1 Laws of 186&,
      whioh last-contloaed      sot is eatltlrd     ‘An sot
      to amend ohapter 30 of tho Privet8 and Loos1 ~+IWS
      0r 185) entitled,     -AA act to lAoorporat8 ths
      Wlsoonrla River Improvsment       Compaq."      In the
      body of the   last-meAtioArd    act the OOrpOrStlOA
      la, howarsr, deaorlbed as the tVlacon0la Riv0r
      Iraprotsmant Company. Them MS a statute of 1866
      anondlag the oharter or the ‘Ul8ooaala Rlrrr Im rove-
      ment   Compaay, but It was ohaptcr 39b, p. 925, %-
      stead of ohapter 171jao,       also,   therr was a rta-
      tute numbered 171 lmoabiag thr oharter,          but it
      ~15s enaoted  la 1866 aa atorossid,       sod not in 1868.
Honorablemore@ 8. shsppard, Pam 10.



            *It till   thus be soea that     la thr title   to
    the SOt O? 1800 thon 181 TirSt, a id80 d@SOrip
    tioa or obdptrr lT1, Prlr. a LOO. Law lade; OSO-
    oad a 0orrOot 6OSO~ptiOa           of ohaptot 896 Larr
    1878, uhloh latter ooatalnr a ialso deaorfptlon~
    and, third,      a oomot    derorlgtloa    ot the rubjrot
    of the law sought to bo lmea a ra as,*An a08 to
    laoorporatr      the 7rl8ooa8la Bftrr Improtamat       au-
    pant.'.     . . . Asaumi       without a00iab6, that
    the sot Of .1&30 is pr"f'rate or 10041, is the r@bjOOt
    Of that    8Ot l  X~~88Od   in the tith?       Th9 rubjeot Of
    the sot is aa amondmat to the ohnrtsr            of  the al8oon-
    rin l?iVSr Immprotomat Comma          by Ooair?dU&     thanon
    the poTsr8 afor~8aid. Th@ t I tie rrpr*rrl~ drolare8
    that    18 la to 8mwM a law l     titled,     'An sot to ln-
    aorporat@ tbo W~SOOAS~~Biter Improvement Company,*
    but d68oribe8 the latter rtatutr,          whloh it purports
    to amrad, iaoorrootl          by nfermoe      to the ohaptor
    aumber of the sot 8ai' the ysar of its passage.
    Them     la la thlr ray a reteroAoe in the tl tls of
    the SOt to it8 Subj.08, but OOUph& with l fSl88
    a~aorlptloa.       Two veq aaolont naxima or the ocmmo~
    law an applloabl*:         'raIDa d8roa8tretlo      noa n004t.'
    Broom'8 Le al tlaxinr (7th Ita.) 629 IMrg. 08 Sea.
     *lJtlYFer &aatlla Aoa tlt1atur.q          Id. 627; Iiadlaoa,
    etc.,    CO. 1. ROyZlO148, s $18. 287; 261 A. & It.
    ?.noy. 0s Law, pp. SW-!%383.
           -Applylag anothrr test,    it aem6 to u8 that
    any one re$dltIg thl8 tith rould br at on00 ln-
    formed that it OXprOSSOdthe rubjaot or thr sot,
    whloh is 8a uendmsat     to an sot laoorporatln&
    tho xl8oon8ln River Improvementcomp4n~ma elm
    an ameandrwat to aa lmandaeat 0r thd        sot. Upon
    iurthar laqulry     he would find that    thr statute
    of 186ll referd     to la the tlt1a OC the sot of
    1880 was not entitled    as aerorlb84 in thr tit18
    of the sot or 1880;     but thr aam0 lnta8tla~ion
    would brlag hti to ohapter 298, Laws 1876, uhloh
    r0uia airs08 U to ths orlglnal laoorporatlon
    sot, nrmrly, ahapter 30, p. 48, 0s the Prlratr
    lrd Loos1 bWf8 Of 1883.     ThnS ha rho MdO a0 1:.
    rertl~atloa.    but hoard the title    reaa, WoUla b
                                                                       435




           X0 ire1 that thma aasea oontrol our pnnnt               prob-
larn. HOU.MB~~~ 379 00ntained:           (a) a ia00m0t wtemn00
to xrtIole     7096, jadglng from the dI8aImllrrIty la rubjeot
3mttbr 0r the m~u Bill s0a the Artloirl (b) A oorroot M-
fueooe to a 19s A8t and a 1959 iot amendatorr thmof,
Judgl~’ from tb riailulty           of 8ubj8ot matter;    (a) Indo-
pendent of the refannoor          to pmoodlag statutes,      a true
and full   drrorlption      of tha tcattor8 treated in thr boar
of the Bill.       The situation    fall8 well clthln the Met of
the :‘;iroonsIn oam.       Re who rrado only tha tltlo       I8 fully
apprised o? the aotual subjaot of thr bill ana la In no
way nlaled by the orroa~~           nhzenoo     to Artlolr 70761
hs who Inve8tI~t~8        thr aotr erntianod     will qulokly dl-
oem the InoamI8tono~          In the title    and ea.mot fail to
rooognlm thm error thereIn made. Indeed, the Izmtant
situation    I8 stronger than tha one presented In the
::isoansin oasd Siam ffw8e El11 379 OOntain8 tno oorwot
referenoer     to prsosding    atatute8    In addition to a true
and full d8soriptioa       of ths oubjeot matter of the Dill.
           a4   fUrthOr   OOIl8idWlLtibll
                                        bUttP386.8 this 005.
clueion.    Sootion   36 of Artlalo III or our conatItutIon
pXWidO8t

           ‘Ho law shall 8e rerlred or amended by re-
       femaoo to Its title       but In 8uoh o esmth rlOt
       ravlvsd,   or tha soot1 on OP 8aotionSafmndrd, 8M1
       be rs-snaoted   and pttbllshod at length.*
          Yomoler,   wbn M saended Iltatute,   or a portion
thereof,  la re-mnaoted and re-published   it I@ rottlmd that
the re-onaoted law 8up*roeder the orI~Ina1 oot and that suah
law alone OOn8titUta8 an opentiV0 part of the ~uriaprudanoo
Honomblo      aoorgr       Il.    Sheppard,              Page 12.




of thil 9tato.    39 Tbx. Ju. ( 6b. It I8 00&011 ImOwlrdgo
thr!t Ia mOSt in8tUOb8 th.8. ?abtS makrlUUl88088S~ S
roterrnor to any but the lamt in a 8&@8 or uondatory
atlitutea -a that    lt i8 thr mm1 prmotloe er legl8latorr
and 1SWyOr8to rS?S? only to luoh 8tStUtS.      Beaetu. ot thle
WI fO.1 that 50 Qi8hSdiSg     SitSOt  OSll ?iOW fi@S thS UFO-
ncoua rofrnnoe    to Artiola 7076 8inOS the mention of Its
two 8ztioadmentr will aerlo to dlreet the attention o? In-
tersrtba parson8 only to the latter   OS these two aaraa-
mbat8, ana ruoh lmmndmbatoorreotly    iaai0atr8 thr eubjeot
of thr lnatant Bill,
            Conrrqurat1~, 10 r0ei that the rbrubn00 to
Xrtlclo  7076should bo regarded as eurplueade end that
Houso Bill 379 18 pPopb?lY rmgardba 88 eaendlag the
olted FOrtiOa or the 1933 Aot a8 euoh portloa am8 itre1r
later emended by the 1939rot. It will be a&lard that
l? the retereace   to ArtiO1. 7076 I8 atruok out a8 SUFr1S8-
CJO, the cited portion of the 1933 iat        ~111 remain doalg-
nated a8 an emeadment whereas in fsot it aaeadrd aothlag
ad originally    eoaetltuted     new a53 15a0pOndO5t loglal~tloa
U;:On the 8UbjOOt O? iBhSFit6BOS tSX rS@rtS.           ‘ffS SSS BO
vi08 iu ruoh d88i@latiOlh      Ia Sob12    Vo ‘ROOle~, 41 AU.
939 (N.J.) SD A8t Or 1892 UP8 MtitlOa         "A rUthO?         8UPpi@-
lpsnt to e8 aot ontitled     *An rot to protrot Wad0 3ark8
ana labolr.*   In 1695 8 further sot VIOSentitled           :ra act
to amend: an Sot bBt;tlbd     ‘A further  SUpplMbfIt.,      bto.'"
In upholdlag both of thba. Aota the court          8@idl

     ‘:Tho QWitiOB  still NSSiSa,  (988 thS tit10 ni8-
       leading a8 to thr objeat of th8 sot? Did not
      thb tith,          ill     spit*      Of     it8        fShS          SSSUptiOn         Of
      thr bxiatenoe              of S      prior         atatuta,            talrly     ex-
      prr88 the ObjSOt O? f&S pTOpO8Od lbghhtiOB?
      On reetllng the aot ltrlll     br poroelrbd that
      it8 obfeot I8 to rOtSSt tradb-marka and l8bal8,
      and that   fOP thla pUQO8b    it la  l 006plet~ 8Bd
      iodepe&Jent bnaotabnt.     To lxprees that obb)eot
      in thr titiS, 50 p6FtiCUb.F fOXYU     Or WOrd8 I8
      rbQtirSd,’       llOr      18   it    BSCSS8Sr~                that     th0    objeot
      would be rrprasrrd                   with     p+eoIaioa.                ;t    18
      enough it th0 titlb                   be     80        ghraaml         “oo)“,&-
      fom the 1@8htOP8                        8Bb        t    b   pub110
Rowmblo          Ooorge w. Shbppa?d, Pa60 13.



      aub)aot-matter Of the 80%. h8 W88 said by
      Mr. Jortlob Dopw ln Urorar t. IJbb8a Urorb,
      55 I. J. Law, 399, b Oo I,
                               lT h batatiard unl-
      iOrdly       adoptma  ror bbtbrJEiniii@      rhbthbr    th0
      lbgl8laturb       her oompllbd alththr           oon&lta-
      tioM1 rrqdrbmbnt             18 whathtr     thb tltl,     o? thb
      aot      18 auoh that by it         tho moabua of thb lrg-
       i8bhlFb       an  iniOrIB8dOf th. 8UbjObt to whloh
       thr lot rrlatr8, and the pub110 notifloa                  or thr
      kind o? lrglrlbtloa            that   Is bbIng oon8laarba.*
      Bcm8t.d v. Go~b?a,           47 1. J. Law, 366, 1 A.
6351 on UPOF, b6 I. J. Law, 612, 9 A. 577.
      TO8t.d by this btMdar&, tho8b tit108 abb1 to
      80 8U??fiOiOZIt.      ThOy OlObd~        indiOaC0thbt ?Ji0
      rubjoat 0r logl8lbtIoa              18 tradb-mark8 and lb-
      balr, and that the pOrgOS8              18 to protrot      thorn.
      ‘PTUm, they Stat.        that this 18 to bb done in
      thb rorm or rupplsmants,              but that dome not
      affbot thb objeot ot the atatutra.                 In our l#glr-
      latloa l for681 mpplemeat to an aat lb not
      nSOrSrSri1y       S 8tStUtO        whloh 8Upp1iba dCI?OOt8
      la ltr prSBaobaSor.           It    may bb one that lbro-
      gates thm pr*abdlng 8aa~tmoata                 and 8Ub8ti-
  .   .tutbr radloblly       6lfferbat       prow 5 aloaa. X*abo
      tho nmr* oblllng or 8n sot a supplrmuit to
      aqothsr db8l~netbd          lo t 8xprmraba       nothing or
      it8 obfoot. Thw, it the title                wore, ‘A auppls-
      moat to arromblr bill No. 10, whloh bboM0
      a law on July 4, 1676,* the oon8tltutlonal
      ~aireaant         wopld not bo aatIr?Ira, tooau88
      tho tftlb would not nt all rrprear the ob-
      jbot,      Whi18  the titl8,        ‘An aOt t0 dOfiQb
      aoro loouratrlt        thr orlmb of aardb~ or the
      tiF8t aegPb0,’ YOtid               ?tiy       OXprOSs     thb
      objrot,  althou& thb sot, la form and rub-
      8taab0,  rbrb  only a rupplbmont to saotIon 66
      of thr oriaar sot. Xatitlhg an act b rupplo-
      moat to a ronor sot @Olr:,11b8with thb OOn8ti-
      tutioa  only when 80 maoh o? thb orl6Iaal   title
      18 Pboi8Cda8 bIprb88bl                thb       objeot   Ot     the pm-
      po6.d law and, ii that                objeot        bb   bW8880dr
      thb 0058t 1 tUtlOO          dOb8
                                    not  dotoat the StStUtS
      mbroly       bboaU8S   it    lrroa*oualy 8tribd
                                   18                   a 8Up-
      plament.       .i?b thonrorq oonoludb that throb lot8
      aro t*llll,       8crar      l8 they      err      libCb8SbrT    to   8U8-
      taln the ooaplaiarnt'8               Bill.'
,
                                                           _.   438




               uOF8OTW, 88 iII the 8itU8tiOn dhOU888e 8bOll,
    thr 8ttOntiOn Of 8w :EtW8St@b pOr8OnWOtid b8 dir88t8d
    mi,l;th@    1933 AM b9) trth8r t0 thr 1939hot 8IwBd8tOTy
             .
                 In 8eoord8noo rlth thrs. prlnol~l88, you 8?8
    ZO8&MOtftily 8dVia8dt (8) Th8t iiOU8. Bill 379 18 8 Ttiid
    8Ot liOtllith8t8ndil&~ the hOOB8i8tOB8j iR it.8 tit1.i b
    Th8t  HoUse Mill 379 in DO W8l 8ffMt8 A?$:018 70761II   0
    th8tHOPDOBill 379 8BOBd8 the otted POrtiOB Of the !933
    Act C8 amondrd by the 1939 Aot.
              fn U?lTiB# 8t th88. 8OaOlU8iOB8 3rO8rO not
    ua8waro of the 8880 of &at8 T. St8t8, 54 5.W. (?a) 130
    (Cr. AD&B.), but W8 OOn8id8r raoh 0800 t0 be ins~pliO8blO
    hero b888U8. the O?rOll.OU# rOf8?8a@O thrroin ioTolT8d
    8tood Unoorr8Oted br 8Ub8aqUant QOrtiOB8 OS th8 8Ot therr
    U'iOl'OOn8idW8tiOn.
                Trusting   that
    %ILrjUiTiclS,'~8 8r8




                                                                      -